 Case 3:19-cv-01236-JPG Document 40 Filed 05/12/21 Page 1 of 4 Page ID #162




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN K. MITCHELL, #K66722,                        )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )           Case No. 19-cv-01236-JPG
                                                    )
 REBA WILLIAMS,                                     )
                                                    )
                Defendant.                          )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is now before the Court for preliminary review of the Second Amended

Complaint filed by Plaintiff Brian K. Mitchell. (Doc. 39). Plaintiff brings this civil rights action

pursuant to 42 U.S.C. § 1983 for constitutional violations that occurred at Pinckneyville

Correctional Center (“Pinckneyville”) when Nurse Reba Williams allegedly caused him to

overdose on medication prescribed for Hepatitis C. (Doc. 39, pp. 1-20). Plaintiff seeks declaratory

and monetary relief. (Id. at 8).

       The Second Amended Complaint is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints to filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or

malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                   Second Amended Complaint

       Plaintiff makes the following allegations in the Second Amended Complaint (Doc. 39, pp.

1-7): Plaintiff was diagnosed with Hepatitis C in 2015. (Id. at 4). On or around April 22, 2018, a


                                                        1
 Case 3:19-cv-01236-JPG Document 40 Filed 05/12/21 Page 2 of 4 Page ID #163




doctor ordered him to treat the condition with Epclusa by taking “ONE PO EVERY DAY every

morning” with instructions to medical staff that specifically stated, “ONLY GIVE 1 EPCLUSA

TABLET EACH DAY.” (Id.). On April 23, 2018, Nurse Long explained the treatment plan to

Plaintiff in detail, emphasizing that he was to take a single Epclusa tablet daily. Plaintiff began

the treatment plan on April 27, 2018, by ingesting a single tablet as prescribed. (Id.).

       The following day, Nurse Williams deviated from the doctor’s orders and gave Plaintiff

four Epclusa tablets instead of one. When Plaintiff questioned her, Nurse Williams told Plaintiff

that questions were not allowed during med line. When Plaintiff explained that he was only

supposed to take a single tablet, Nurse Williams became irate and exclaimed, “Take them, or don’t

and treatment will stop!” (Id.). For five days in a row, Plaintiff was “forced to ingest the overdose

under duress.” (Id. at p. 5).

       He soon began suffering from extreme pain and discomfort. Plaintiff felt like his heart and

head would “implode.” (Id.). On May 3, 2018, he was urgently treated for an overdose in the

prison’s health care unit. Plaintiff now suffers from long-term side effects of the overdose that

include dizziness, chest pain, irregular heartbeat, difficulty breathing, fatigue, headaches, appetite

loss, difficulty concentrating, and frequent sadness/irritability. (Id.).

                                             Discussion

       Based on the allegations, the Court finds it convenient to designate a single count in the

pro se Second Amended Complaint:

       Count 1:        Eighth Amendment deliberate indifference claim against Nurse William for
                       causing Plaintiff to overdose on Epclusa in April 2018.




                                                       2
    Case 3:19-cv-01236-JPG Document 40 Filed 05/12/21 Page 3 of 4 Page ID #164




Any other claim that is mentioned in the Second Amended Complaint but not addressed

herein should be considered dismissed without prejudice as inadequately pled under

Twombly.1

          An Eighth Amendment claim for the denial of medical care arises where prison officials

respond to an inmate’s objectively serious medical condition with deliberate indifference. Arnett

v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). As previously held, Plaintiff’s medical condition

is sufficiently serious to support an Eighth Amendment claim. See Doc. 8 (citing Outlaw v. Ridley-

Turner, 54 Fed. Appx. 229 (7th Cir. 2002) (assuming without deciding Hepatitis C is objectively

serious medical condition) (citing Zentmyer v. Kendall Cnty., Ill., 220 F.3d 805 (7th Cir. 2000)

(medical condition diagnosed by physician as needing treatment is objectively serious); Moore v.

Duffy, 255 F.3d 543 (8th Cir. 2001) (conceding Hepatitis C is serious medical condition)). Nurse

Williams’ treatment of the condition with four times the prescribed dose of Epclusa, despite

Plaintiff’s protest and a doctor’s orders to the contrary, supports a claim of deliberate indifference

against the nurse. Accordingly, Count 1 survives screening.

                                                Disposition

          IT IS ORDERED that the Second Amended Complaint (Doc. 39), including COUNT 1,

survives screening and will proceed against Defendant NURSE REBA WILLIAMS.

          Defendant is ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint (Doc. 39) on or before MAY 25, 2021, and shall not waive filing a reply

pursuant to 42 U.S.C. § 1997e(g). Pursuant to Administrative Order No. 244, Defendant

should only respond to the issues stated in this Merits Review Order.

          Plaintiff is, once again, ADVISED that he is under a continuing obligation to keep the



1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                         3
 Case 3:19-cv-01236-JPG Document 40 Filed 05/12/21 Page 4 of 4 Page ID #165




Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 12, 2021                           s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                    4
